DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim is considered indefinite since it is unclear what Applicant means by texture or textural. Does it means different textures of a tissue or a particular texture of a tissue of the sample? Does it means a type of tissue from a 
The term "texture or textural" in claim 10 is a relative term which renders the claim indefinite.  The term "texture or textural " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,330,763 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application is generic to claims 1 and 8 of U.S. Patent No. 10,330,763 B2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US 7,064,547 B1).
With respect to claim 1, 6, 10, 17 and 19, King discloses a method for operating a magnetic resonance (MR) machine comprising: exciting a volume of interest (VOI) (Column 3, lines 6-33); and recording samples of a signal at a first k-value (Column 4, lines 25-36 disclosing sampling of k-space considered as k-value) during a single excitation (Column 8, lines 9-11 disclosing a single excitation).
With respect to claim 2, King discloses the first k-value with a selected gradient pulse (Column 5, lines 1-4 disclosing the gradient pulses applied for the K-space acquisition). 
With respect to claim 3, King discloses the step of encoding comprises applying an encoding gradient pulse to induce phase wrap to create an encode for the first k-value with orientation in a direction determined by a vector combination of machine gradients (Column 6, lines 26-28 disclosing the phase steps performed; see Abstract and Column 3, lines 1-3 disclosing the wrapping process).
With respect to claim 4, King discloses decrementing the set of k-values from the first k-value to obtain a series of k-values; and recording samples of a signal at each of the series of k-values (Column 6, lines 11-25).
With respect to claim 5, King discloses the step of decrementing comprises: applying a plurality of k-value selection gradient pulses (see Figure 4 disclosing multiple gradients applied) and the step of recording samples comprises: recording samples of a signal after applying each of the plurality of k-value selection gradient pulses (Column 5, lines 16-54).
With respect to claim 10, King discloses a method of processing data output from a magnetic resonance (MR) machine comprising: receiving a set of sample data output from a magnetic resonance (MR) machine relating to a volume of interest (VOI) (Column 3, lines 6-33) including samples of a signal recorded at a set of k-values; and processing the set of sample data to produce a texture data set of signal vs k-values for the set of k-values to characterize the textural features of tissue in the VOI (Column 4, lines 25-36 disclosing sampling of k-space considered as k-value; see interpretation discussed above).
With respect to claims 11, 18 and 20, King discloses the step of processing comprises: applying a simulated encoding gradient pulse to induce phase wrap to create an encode for a specific k-value and orientation in the set of sample data (Column 6, lines 26-28 disclosing the phase steps performed; see Abstract and Column 3, lines 1-3 disclosing the wrapping process); initiating a series of simulated gradients to produce incremented or decremented k-value encodes for a k-value set, the k-value set being a subset of that required to produce an image of the VOI; recording multiple sequential samples of simulated NMR RF signal encoded with the k-value set to produce the texture data set (Column 6, lines 11-25).
With respect to claim 12 and 13, King discloses processing the texture data set with an algorithm to output a diagnosis for a patient (Column 3, lines 43-63 disclosing computer program to process the data).
With respect to claim 14, King discloses repeating the step of receiving a set of sampled data across a high number of VOIs (Columns 3 and 6, lines 34-42 and 44-49 respectively disclosing a repetition of the acquisition).

Allowable Subject Matter
Claims 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 15, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method of processing data output from MR machine comprising: the machine learning algorithm is a supervised machine learning algorithm and further comprising applying the supervised machine learning algorithm to the textual dataset and to comparative datasets to optimize acquisition parameters including VOI dimensions and acquisition direction, using best resolution of a targeted feature in combination with the remaining limitations of claims 10 and 12-14 above.
With respect to claim 16, the claim has been found allowable due to tis dependency to claim 15 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not rely upon are related applications about MR systems with a single acquisition sequence of tissue imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866